Citation Nr: 1128676	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-19 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bunion of the left great toe.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel





INTRODUCTION

The Veteran had active military service from May 1996 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas denied service connection for a bunion of the Veteran's left great toe.

In May 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.

At the hearing, the Veteran submitted new evidence in the form of a buddy statement regarding his pertinent in-service complaints.  The Veteran specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2010).  


FINDING OF FACT

The Veteran has a bunion of his left great toe that is as likely as not related to his active duty.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has a bunion of his left great toe that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for a bunion of the left great toe, no further discussion of these VCAA requirements is required with respect to this issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

The Veteran contends that he has a bunion of his left great toe that was incurred during his military service.  



A review of the Veteran's service treatment records (STRs) shows that the Veteran complained of pain upon walking in June 1996.  The diagnosis was rule out tinea pedis.  Plantar fasciitis was diagnosed in August 1996.  The September 1997 discharge examination showed clinically normal feet.  At that time, the Veteran indicated that he did not have foot trouble.

According to post-service medical records, the Veteran was diagnosed with hallus valgus of the left foot in April 2007.  The Veteran subsequently had a bunionectomy performed on his left great toe in November 2007.

The Veteran has contended throughout this appeal that he first noticed foot pain during training when he had to march in uncomfortable boots.  See September 2007 statement; May 2011 hearing transcript, pgs. 3-5.  He also indicated that he learned to deal with the pain instead of complaining to his commanding officers.  Id.  In this regard, the Veteran testified that he did seek treatment for his feet in service but that attention was focused on the cracks between his toes rather than the burning sensation that he felt in his left great toe.  May 2011 hearing transcript, pg. 4.  In his September 2007 statement, he indicated that he had pain on each corner of the left foot and that he developed hard calluses on his left foot in service as a result of marching.  A buddy statement dated in May 2011 from someone who served alongside the Veteran during training indicates that the Veteran complained in service about his left big toe hurting.  The buddy statement's report is consistent with the Veteran's contentions regarding the onset of left great toe pain in service, which continued after service.  

Based on a review of the evidence, the Board finds that service connection for a bunion of the left great toe is warranted.  The Veteran reports having left great toe pain that began in service and has continued to the present, resulting in surgery in November 2007.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 


Derwinski, 1 Vet. App. 466 (1991).  The Board finds the Veteran competent and credible regarding his reports of left great toe pain.  

Additionally, the Veteran's reports are further supported by the buddy statement showing that the Veteran complained of left great toe pain in service and following service.  The Veteran's reports are also supported by his STRs, which do show treatment for his feet; as credibly and competently reported by the Veteran, although he did complain about his left great toe, treatment focused instead on his skin.  Furthermore, post-service medical records show that the Veteran's left great toe complaints led to a diagnosis of a bunion, which required surgery.  

Based on this evidentiary posture, the Board finds that the evidence supports a finding of the onset of a bunion of the left great toe in service and a continuity of symptomatology since service.  In reaching this conclusion, the Board acknowledges that no medical professional has provided any opinion relating the Veteran's bunion of the left great toe to his competent and credible reports of left great toe pain in service.  However, the Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran has provided competent and credible testimony that the left great big toe pain in service is the same as the pain he currently has.  No other diagnosis or any other left foot problems to account for the Veteran's complaints except for the bunion on the left great toe have been shown.  Therefore, the Board concludes that, absent evidence indicating that the Veteran's current complaints related to the bunion are not the same as his reports of in-service pain, the Veteran's testimony is sufficient to establish a positive nexus. 

Accordingly, in considering the Veteran's competent and credible lay statements as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has a bunion of his left great toe that was incurred in service.  The evidence is in favor of the grant of service connection for a bunion of the left great toe.  Service connection


for a bunion of the left great toe is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

Entitlement to service connection for a bunion of the left great toe is granted.



____________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


